MEMORANDUM **
Henry C. Hayes, a California state prisoner, appeals pro se from the district *680court’s order denying his motion for relief from judgment in his 42 U.S.C. § 1983 action alleging that prison officials improperly treated him for a mental disorder. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a district court’s denial of a Fed.R.Civ.P. 60(b) motion, Bateman v. United States Postal Serv., 231 F.3d 1220, 1223 (9th Cir. 2000), and we affirm.
The district court did not abuse its discretion in denying Hayes’s motion to reconsider, construed as a request for relief from judgment, because Hayes failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly discovered evidence, or any other basis for relief from judgment. See id. at 1223-24.
To the extent Hayes challenges the district court’s judgment dismissing for failure to state a claim his underlying action, we do not consider his contentions, because Hayes did not file a timely notice of appeal from that order. See Maraziti v. Thorpe, 52 F.3d 252, 254 (9th Cir.1995) (“an appeal of a denial of a Rule 60(b) motion brings up for review only the denial of the motion, unless it is filed within ten days of the entry of the judgment”).
Hayes’s remaining contentions lack merit.
Hayes’s pending motion is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*680ed by 9th Cir. R. 36-3.